Citation Nr: 1048517	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left shoulder disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had a period of service in the Arkansas Army National 
Guard from December 1957 to November 1965 (including active duty 
for training from February to August 1958), and from September 
1978 to February 1981.  

The Veteran had an unverified period of service in the Air Force 
Reserves from February 1981 to October 1993.  The Veteran also 
had a period of service in the Missouri Army National Guard from 
October 1993 to February 2000.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2007 by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in November 2008.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

The Veteran's claims were previously before the Board in January 
2009 and remanded at that time for additional evidentiary 
development, to include verifying the Veteran's dates of service, 
obtaining outstanding service treatment records (STRs), service 
personnel records (SPRs), and VA treatment records, and affording 
the Veteran VA examinations.  Unfortunately, another remand is 
required for the reasons discussed below.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted above, the Veteran's claims were previously before the 
Board in March 2009 and remanded for additional evidentiary 
development.  In particular, the Board's remand order directed 
the RO/AMC to verify the Veteran's dates of service and, among 
other things, obtain outstanding service records. 

Documents obtained as part of the Board's March 2009 remand order 
provided additional insight into the Veteran's periods of 
service.  The Board notes, however, that while periods of ACDUTRA 
for 1979, 1980 and 1990 were verified and periods of INACDUTRA 
were provided for September 1982 to August 1999, there are 
additional periods that have not been verified.  Moreover, it 
appears that there may be additional service treatment records 
outstanding.  

The Board is also aware that a VA memorandum dated March 2010 is 
associated with the claims file.  This memorandum served as a 
formal finding of the alleged unavailability of additional STRs 
and SPRs.  Prior to making this formal finding, it appears that 
the RO/AMC obtained some records in support of the Veteran's 
claims.  However, it is unclear from the record the extent to 
which the RO/AMC followed VA's Adjudication Procedure Manual 
(M21-MR) with respect to records retention and migration before 
making the formal unavailability finding.  As such, the RO/AMC 
should make an additional attempt to obtain any and all 
outstanding SPRs and STRs pertaining to the Veteran and his 
periods of service. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).   

The Veteran was afforded a VA joints examination in November 2009 
to assess the severity of the service-connected left shoulder 
disability.  The examiner performed a physical examination 
(including range of motion testing) on the Veteran's shoulders 
bilaterally.  The examiner also offered an opinion about the 
factors discussed in DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Specifically, the examiner acknowledged that the Veteran 
experienced weakened movement, excess fatigability, 
incoordination, and pain with motion.  However, the examiner 
found no evidence of additional loss of range of motion.  
Curiously, the examiner further stated that "the functional 
impairment is that [the Veteran] cannot really use his left arm 
in any lifting capacity."  

The above statement, in the Board's opinion, appears to be 
inconsistent with the objective findings on the examination, 
taking into consideration range of motion results and the 
examiner's discussion pertaining to the DeLuca factors.  
Accordingly, the Board finds that a new VA examination is 
necessary to reconcile these inconsistencies.  See Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) (finding that where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes); see also, Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (noting that once VA provides an 
examination to a Veteran, VA has a duty to ensure that the 
examination is adequate for evaluation purposes); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that 
a medical opinion that contains only data and conclusions is 
not entitled to any probative value; there must be factually 
accurate, fully articulated, sound reasons for the conclusion).

The Veteran claims that his hearing loss and tinnitus 
disabilities are related to service, and specifically, his period 
of Air Force Reserve service.  Once additional information is 
obtained, the Veteran should be afforded another examination.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, VA medical records pertaining to the Veteran that are 
dated from February 12, 2010 should be obtained.  Additionally, 
the Veteran should be contacted and asked to identify any and all 
non-VA sources of treatment for his left shoulder, hearing loss, 
and tinnitus disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify any and all non-VA sources of 
treatment, if any, for his left shoulder, 
hearing loss, and tinnitus disabilities.  In 
particular, the Veteran should provide, or 
authorize VA to obtain, any such pertinent 
records.  All efforts to obtain these records 
should be fully documented.  If these records 
cannot be obtained, the Veteran should be 
notified pursuant to 38 C.F.R. § 3.159(e) 
(2010).

2.  Follow the procedures outlined in VA's 
Adjudication Procedure Manual (M21-MR) with 
respect to records retention and migration.  
In this capacity, contact all appropriate 
service departments, Federal agencies, and/or 
state agencies, including but not limited to 
the National Personnel Records Center, Air 
Reserve Personnel Records Center, and state 
Adjutants General, to verify the Veteran's 
inclusive dates (by day, month and year) of 
ACDUTRA and INACDUTRA with the Arkansas Army 
National Guard, Air Force Reserves, and 
Missouri Army National Guard.   Additionally, 
service treatment records should be 
requested, including for his period of 
initial active duty for training in 1958.  

3.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from February 12, 2010.

4.  After the above development is completed, 
schedule the Veteran for a VA joints 
examination to ascertain the severity of his 
service-connected left shoulder disability.  
The examiner should note in the examination 
report that the claims file has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
provide a complete assessment of the severity 
of the Veteran's service-connected left 
shoulder disability, to include a discussion 
of the ranges of motion of the appropriate 
joint.  The examiner is also asked to state 
whether the Veteran's service-connected left 
shoulder disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  These 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  

If possible, the examiner is also asked to 
reconcile the objective findings contained in 
the November 2009 VA examination report with 
the seemingly inconsistent statement that 
"the functional impairment is that [the 
Veteran] cannot really use his left arm in 
any lifting capacity."  The examiner must 
provide a complete rationale for any stated 
opinion.

5.  Schedule the Veteran for a VA audiology 
examination. The examiner should note in the 
examination report that the claims file has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

The examiner is asked to indicate whether the 
Veteran's currently diagnosed hearing loss 
and tinnitus are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to a period or periods of ACDUTRA or 
INACDUTRA.  The examiner must provide a 
complete rationale for any stated opinion.   

6.  After the requested examination has been 
completed, the examination reports should be 
reviewed to ensure that they are in complete 
compliance with the directives of this 
remand.  The examination reports should be 
returned to the examiner(s) if they are 
deficient in any manner.

7.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


